Appeal from an order of the Washington County Judge dismissing a writ of habeas corpus after a hearing. Petitioner-appellant was received in Sing Sing Prison August 2, 1932, under a commitment of a judge of the Court of General Sessions of New York County, for an indeterminate term of two and one-half years to five years. It was certified that petitioner-appellant was in prison or jail fifty-one days prior to sentence. Petitioner-appellant was paroled from Attica Prison May 26, 1934, and at that time signed a parole agreement. Thereafter, on July 1, 1934, he was declared delinquent and for a period of nearly four years, until June 3, 11Í38, petitioner-appellant remained at large for the reason that he could not be located. The time of his sentence ceased running on July 1, 1934, when he was declared delinquent. Petitioner-appellant was returned to prison on June 3, 1938, and at that time he still owed two years, eleven months and twenty-seven days, bringing his expiration as of May 30,1941. The dismissal of the writ of habeas corpus was required by section 1252 of the Civil Practice Act. The actions of the Board of Parole in revoking appellant’s parole and declaring appellant delinquent and its determination to require him to actually serve the remainder of his sentence was not subject to review. (Matter of Hogan v. Canavan, 246 App. Div. 734.) Order dismissing writ of habeas corpus and remanding appellant, unanimously affirmed. Present—Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.